Citation Nr: 0815407	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-39 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability 
with claimed residual hip pain, numbness, loss of strength, 
and poor balance.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from January 2001 to 
June 2005.  Prior to active service, she had a period of 
active duty for training (ACDUTRA) from June 2000 to December 
2000.
 
This matter come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision in which the 
RO, inter alia, denied service connection for for low back 
pain, to include claim for hip pain, numbness, loss of 
strength, and poor balance.  The veteran filed a notice of 
disagreement (NOD) in August 2006 with the denial of service-
connection for a low back disability, and the RO issued a 
statement of the case (SOC) in October 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2006, in which she 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board (i.e., a Travel Board Hearing). 

In a February 2008 letter, the veteran was informed that she 
was scheduled for a videoconference hearing before the Board 
in April 2008.  The Board notes that the veteran was 
incorrectly scheduled for videoconference hearing instead of 
a Travel Board hearing; however, on April 2, 2008, the day of 
the scheduled hearing, the veteran submitted a written 
statement that she wished to have her hearing cancelled.  
Under these circumstances, the request for Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2007).  
Accordingly, the Board will proceed with its review of this 
matter on the basis of the current record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service treatment records reflect several 
complaints of lower back pain during service, no chronic low 
back disability was shown in service, and there is no medical 
evidence of degenerative changes of the lumbar spine within 
one year of the veteran's separation from service.

3.  The only persuasive medical opinion evidence on the 
question of whether there exists a medical nexus between a 
current low back disability and service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
with claimed residual hip pain, numbness, loss of strength, 
and poor balance, are not met.  38 U.S.C.A. §§ 1110, 1111, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.   See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in August 2005, March 2006, April 2006, and 
July 2006 pre-rating letters, the RO provided notice to the 
appellant regarding the information and evidence needed to 
substantiate her claim for service connection for a low back 
disability.  These letters also informed the veteran of what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The April 2004 further requested that the veteran submit any 
additional information or evidence in her possession that 
pertained to her claim, and the claims file reflects that the 
veteran has submitted evidence in support of her claim.  The 
March and April 2006 pre-rating letters also provided the 
veteran with information regarding disability ratings and 
effective dates.  The July 2006 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
notice letter.  Hence, the August 2005, March 2006, April 
2006, and July 2006 letters-which meet all four of 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal.  As a 
result of these efforts some of the veteran's service 
treatment records (STRs) have been obtained and associated 
with the claims file along with the report of an October 2006 
VA examination and opinion.  Also of record and considered in 
connection with the appeal are several written statements 
provided by the veteran in support of her claim for service 
connection for a low back disability. 

The Board notes that despite numerous attempts by the RO to 
obtain the veteran's complete STRs, such efforts have proven 
unsuccessful.   In a July 2006 letter, the RO informed the 
veteran that the Service Department had been unable to locate 
her STRS and all other means to obtain these records had been 
exhausted.  VA efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159.  See also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  In a July 2006 letter, the RO informed the 
veteran that efforts that had been taken to obtain her STRs, 
to include a request to the Records Management Center, 
written requests in April and June 2006 to the address of her 
Unit as provided on her application for VA benefits, and a 
July 2006 telephone call to her Unit in which the RO was 
informed of the possibility that her STRs were sent back to 
her parent Unit.  In this regard, the RO called and left a 
message for the veteran to call back to the RO with her 
parent Unit information.   However, no response either to the 
RO's phone message or notice letters were received from the 
veteran until after the July 2006 rating decision, which also 
informed her that Fort McPherson had none of her STRs.  

In the veteran's August 2006 NOD, she stated that it was true 
that Fort McPherson did not have her records because she only 
went through sick call for treatment (the Board notes those 
STRs were initially submitted by the veteran with her 
application for VA benefits).  The veteran also stated that 
she was still trying to track her medical records from the 
175th Maintenance Company, but in her December 2006 
substantive appeal, she claimed that her records were 
released from the 175th Maintenance Company without her 
authorization.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
claimant wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  To date, 
the veteran has not submitted any additional STRs for 
consideration with her claim for service connection.  In 
light of the above, the Board finds that no further RO action 
in this regard is warrant.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 (2007).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  

STRs reflect that in October 2000, the veteran complained of 
low back pain for three days and that she had hurt her back 
during exercises, but she denied any trauma.  In September 
2001, the veteran was seen on sick call on two separate 
occasions at Fort McPherson for complaints of low/middle back 
pain and a pulled back after lifting and moving furniture at 
Fort Gilliam, Georgia, where she worked in a warehouse.  
Findings were negative for numbness, weakness, and radiation.  
She was assessed with acute lumbar strain, not resolving.  A 
corresponding statement of medical examination (DA Form 2173) 
reflects that the nature and extent of the injury was low 
back pain secondary to lifting/strain.  A sick slip reveals 
that she was returned to duty, with limitations placed on 
physical activity and instructions to see physical therapy.  

A November 2003 permanent physical profile reflects a PULHES 
of U-4, for a medical condition identified as post traumatic 
left sided pain.  The veteran's assignment limitations were 
no physical training, she could not carry a back pain, and 
she could not fire a rifle.  

A sick slip later in November 2003 from Fort Jackson reflects 
that the veteran complained of back and hip pain and was 
given a temporary profile for five days that restricted 
physical training exercises.   A corresponding November 2003 
radiology report reflects that the veteran was status post a 
motor vehicle accident one month earlier and was soon to 
deploy.  X-rays of the lumbosacral spine resulted in normal 
findings.  

An August 2004 Fort Jackson sick slip reflects that the 
veteran was seen for lower back/hip pains, radiating to her 
left leg for the past five months.  She reported that the 
pain was generated from a car accident about one year ago, 
and also reported that she had an injury before the car 
accident.  Precipitating reason for the pain was unknown.  
She was profiled for push-ups and sit-ups for 3 days.  The 
examiner recommended "chapter" if she was unable to train.   

A January 2005 Fort Jackson screening note and corresponding 
Sick Slip shows that the veteran complained of reoccurring 
lower back pain on the left side of her body that radiated 
down her legs for the past year.  It was noted that the pain 
was reoccurring from a car accident; however, there was a 
line drown through car accident, and appears that the veteran 
restated that the pain was related to being thrown down 
during an accident at work.  The screening note and sick slip 
reflect that she was then examined, and was assessed with low 
back pain with radiation to left leg.  The examiner stated 
that she needed to be placed on orders (physical profile) and 
to contact Patient Administration Division to get fitness of 
duty evaluation through orthopedics.  

May 2005 Montcrief Army Community Hospital records reflect 
that the veteran was seen in the PES Physical Examination 
Clinic by order of a Medical Evaluation Board.  The veteran 
was afforded a physical examination, to include laboratory 
and radiology testing.   No problems were found; a chest x-
ray was normal.  Disposition noted was that the veteran was 
released without limitations.  

There are no post-service treatment records submitted or 
identified by the veteran, despite being requested to do so 
by the RO in August 2005, April 2006, and July 2006 notice 
letters.  Only an October 2006 VA spine examination report 
has been associated with the record subsequent to the 
veteran's military service.  

After considering the evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
competent evidence weighs against the claim.

The Board acknowledges the veteran's assertions; however, the 
medical evidence simply does not establish that the veteran 
had a chronic low back disability in service, nor does the 
post-service evidence establish that the veteran has suffered 
from a chronic low back disability since service.  As 
indicated above, a November 2003 radiology report revealed a 
normal lumbosacral spine, and on physical examination in May 
2005 the veteran was found to have no problems and was 
released from service without limitations.  Furthermore, the 
October 2006 VA examiner specifically opined that the records 
of the veteran's treatment in service for back pain did not 
establish chronicity with permanent residuals or chronicity.  
Moreover, no chronic back disability was indicated until 
October 2006, more than a year after service, and at that 
time an x-ray of the lumbosacral spine was negative.  Thus, 
there is no medical evidence that arthritis was manifested 
within the first post-service year.   

The only post-service medical evidence consists of an October 
2006 VA spine examination that was performed to assist the 
veteran in developing her claim for service connection.  
However, the VA examiner's report contains unfavorable 
evidence in that he opined that the veteran's currently 
diagnosed chronic lumbar spine strain was not due to or the 
result of service.  

The Board points out that the only opinion regarding the 
etiology of any currently diagnosed low back disability is 
from the October 2006 VA spine examiner, and as noted above, 
his opinion weighs against the claim.   The October 2006 VA 
examiner noted a comprehensive review of the claims file and 
consideration of the veteran's reported medical history, to 
include during service she injured her back while moving 
furniture and received treatment for back spasms at Fort 
McPherson, and going to sick call at Fort Jackson several 
times for increased pain.  In addition, the VA examiner noted 
that the veteran reported during employment in an internship 
at the Savannah River Project, while lifting a printer, she 
fell along with the printer and sought treatment for her back 
through Northfield Medical.  She indicated that her 
supervisor put her on restricted duty of not lifting.  

The October 2006 VA spine examiner opined that the current 
finding of chronic lumbar spine (diagnosis) is less likely 
than not low back pain, to include claim for hip pain, 
numbness, loss of strength and poor balance due to or the 
result of an in-service event, injury , or disease.  The VA 
examiner provided a detailed rationale for his opinion in 
that there was no objective finding of numbness, loss of 
strength, or poor balance due to or the result of an in-
service event, injury or disease; no additional evidence has 
been associated with the claims file showing chronicity of 
complaint despite the veteran receiving some treatment while 
on active duty in the Reserves and he did not find the 
medical board discharge proceedings; and the veteran had a 
work injury while at the Savannah River Project, as noted 
above.  

As the October 2006 VA examiner explained his opinion based 
on his review of the veteran's claims file, service treatment 
records, the veteran's reported medical history, and provided 
a very detailed examination report, the Board finds that this 
opinion-which weighs against any finding of in-service 
incurrence-is probative of the medical nexus question.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, 
the veteran has not presented, identified, or even alluded to 
the existence of any contrary medical opinion to support her 
claim that any currently diagnosed low back disability is, in 
fact, medically related to service.  The Board also points 
out that VA adjudicators are not free to ignore or disregard 
the medical conclusions of a VA physician, and are not 
permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the veteran indicating 
that her current low back problems, including pain, are 
related to service.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.   See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, to whatever extent the veteran attempts 
to support the claim on the basis of her assertions, alone, 
the Board points out that matter the matter of etiology (or 
medical relationship) upon which this case turns is a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As a 
layperson not shown to have appropriate medical training and 
expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter, she can not provide 
persuasive evidence on the medical nexus question.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, her lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a low back disability with claimed 
residual hip pain, numbness, loss of strength, and poor 
balance, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the only competent opinion on 
the question of medical nexus weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



ORDER

Service connection for a low back disability with claimed 
residual hip pain, numbness, loss of strength, and poor 
balance is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


